Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Eric Emanuel Taylor appeals the district court’s order dismissing his civil complaint for failure to state a claim upon which relief may be granted. We have reviewed the record and find no abuse of discretion and no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Taylor, No. 2:08-cv-00589-RAJ-JEB (E.D. Va., Jan 16, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.